Opinion by
Mr. Justice Chidsey,
The five minor children of Joseph Dugan, deceased, by their mother, Margaret Dugan, as guardian, and Margaret Dugan as widow, brought an action of assumpsit against the Firemen’s Pension Fund of Phila*431delphia, a corporation, to recover a pension of $50 per month for the widow and $40 per month for the minor children from the date of Dugan’s death on November 8, 1943. The case was heard by a judge without a jury who found in favor of the defendant. From the judgment entered following the dismissal of their exceptions, plaintiffs appealed to this Court which upon stipulation of counsel remanded the case for additional findings by the trial court. Following the adduction of additional testimony by the plaintiffs, the lower court made supplementary and definitive findings resulting again in the entry of judgment for the defendant. The appeal is now before us for final determination.
Joseph Dugan, the deceased, was a hoseman attached to a fireboat on the Delaware River. On March 8, 1942 he responded to a fire on a steamship. While fighting the fire, a guide rope was placed around his body as he descended or was lowered into the hold of the ship. When he returned home from work that day, he complained to his wife of pains in his stomach. Shortly thereafter lumps appeared in his stomach. On March 31, 1942 Dugan went to the Philadelphia General Hospital where a subtotal gastrectomy was performed upon him. Between March 31, 1942 and July 31, 1942 he spent periods of time in the Philadelphia General Hospital and in a convalescent home. He returned to work on December 16, 1942. From February 18, 1943 until March 1, 1943 he was out of work with an attack of the grippe. On September 10, 1943 he was readmitted to the Philadelphia General Hospital with an acute exacerbation of abdominal symptoms. On September 14, 1943 he was transferred to the convalescent home, but on October 27, 1943 he was brought back to the Philadelphia General Hospital with an intestinal obstruction. He died on November *4328, 1943. This was eighteen months after the accident. The cause of death was given as post-operative broncho-pneumonia.
Plaintiffs claimed that the guide rope placed about Dugan’s body when he descended or was lowered into the hold of the ship strained or aggravated a physical condition created by an ulcer operation performed in November of 1938, thereby causing his death; and the court below so found.
However, the court in entering judgment for the defendant found that Section 3 of Article XI of the defendant’s by-laws was designed to limit recovery to those situations where the death is caused solely and exclusively by accident in the line of duty and to prevent recovery where death is due to the aggravation of some preexisting, abnormal physical condition or ailment.1 It is unnecessary to consider and pass upon this ruling because the lower court’s disposition of the case will be upheld upon its further conclusion of law that the plaintiffs were barred from recovery under the provisions of Section 5 of Article XI of the bylaws. This section reads as follows: “The widow and the dependent child or children of a member who was killed while in the discharge of his duty, or who died xoithin sixty (60) days after being injured as a direct *433result of an injury or injuries received while a member and while in the actual discharge of his duties, shall be entitled to apply for a pension; sueh application shall be referred to a committee of three (3) members of the Board of Control who shall consider the application and report thereon to the Board of Control as soon as possible.” (Emphasis supplied).
Appellants contend that this by-law is invalid as repugnant to the provisions of the defendant’s charter, and as unreasonable. The charter provisions relied on are: “2. The purposes for which the said Association is formed are the accumulation of a permanent fund from the monthly dues of its members, from legacies, bequests, gifts and other sources, for the purpose of placing on the pension list such members as may be retired from the rolls of the Fire Bureau of the City of Philadelphia on account of chronic ailment, permanent disability through accident, or by term of service, and for the widows, or dependent parents and orphans of members who may be killed or die from injuries received whilst in the discharge of their duty. . . 5. There are no shares subscribed or to be subscribed, for the members are to pay in the common fund certain fixed sums to be known as dues or assessments, which are to be levied monthly for the purpose of accumulating, maintaining and upholding the said permanent fund referred to in Article 2 of this Charter.”.
By-laws prescribing the amount of pensions payable and the circumstances and conditions under which they will be paid certainly are not repugnant to but in aid of and necessarily incident to the carrying out of the corporate purposes. This is recognized in Article II of the by-laws which states: “The object of this Association is to accumulate a fund from the dues of its members and from legacies, bequests, gifts, and *434other sources, in order that from this fund pensions may be paid under certain conditions to members of the Association and to families of deceased members. The amount of pensions, circumstances under which they shall be paid, and the parties to whom they shall be paid, to be determined by these By-Laws.” (Emphasis supplied). Appellants do not attack this by-law. Nor could they successfully do so since the charter contains no provisions limiting or prescribing the manner in which its purposes are to be achieved.
By-laws of a corporation must be reasonable and consistent with the corporate objectives expressed in its charter. The courts will declare invalid any bylaw that is clearly unreasonable. See Spayd v. Ringing Rock Lodge et al., 270 Pa. 67, 113 A. 70; Lynn v. Freemansburg B. & L. Association, 117 Pa. 1, 11 A. 537; Hibernia Fire Engine Co. v. Commonwealth ex rel. George Harrison, 93 Pa. 264. On the other hand, as said by this Court in the Hibernia Fire Engine Co. case: “. . . Courts, in construing by-laws, will interpret them reasonably, if possible, not scrutinizing their terms for the purpose of making them void, nor holding them invalid if every particular reason for them does not appear: . . .”. We are of opinion that the by-law here in question, Section 5 of Article XI above quoted, cannot be held so manifestly unreasonable as to be declared invalid. And since the death of the member occurred long after the expiration of the specified period of sixty days, the plaintiffs were not entitled to recover.
Judgment affirmed.

 Section 3, Article XI of tlie by-laws reads as follows: “Whenever in these By-Laws reference is made to an injury or injuries which result either in rendering a member of this association incapable of performing the duties of his position or in his death, it shall be construed to mean that such injury or injuries shall not consist in any abnormal condition of the body, whether external or internal, or any disease brought about by any over-exertion or exposure to the elements that may be incident to- the proper discharge of the duties of the position, held by the member, which duties he is expected not only to perform, but to be able to perform, and' any such bodily condition or disease so brought about shall not-entitle the- member or his ’dependents to a-pension.’’